DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed September 10, 2020, the Examiner has maintained and updated the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 8, and 15
identifying data stored on a device;
determining a source of the data;
determining a value of the data, wherein determining the value of the data is based on different types of sources of the data;
presenting one or more offers to a user of the device in exchange for the data based on the value; and
processing an exchange based on the user of the device accepting at least one offer of the one or more offers.
 	The limitations of independent claim 1, 8,  16, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a device, non-transitory computer readable storage media, and processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of identifying, determining, presenting, and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, non-transitory computer readable storage media, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that

132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120

Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0105] of the applicant’s specification for example, “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or
blocks..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 8 and 15
presenting one or more offers to a user of the device in exchange for the data based on the value;
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2, 4-7, 9, 11-14, 16, 18-20 appear to merely further limit the abstract idea by limiting further limiting the types and value of the data (claim 2, 9, 16), further the value of the data, based on events(claim 4, 11, 18),  further determining the value of the data based on the quality (claim 5, 12, 19), further determining the value of the data based on post processing cost (claim 6, 13, 20) further determining the value of the data by weighting the data and aggregating the weighted data (claim 7, 9, 14, 17).	 	As such, the analysis of dependent claims 2-7, 9-15, and 17-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1, 2, 4-9, 11-16, 18-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 15, 16, 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2011/0119163)
 	Claim 1, 8, and 15: Smith discloses a computer-implemented method for facilitating an exchange of data between a user and a data consumer, the method comprising:
 	identifying data stored on a device; (see for example, [0013] stored on the device)determining a source of the data; (fig 5, claim 1, [0032]) 	determining a value of the data, wherein determining the value of the data is based on different types of sources of the data; (fig 5, claim 1, [0032])
 	 presenting one or more offers to a user of the device in exchange for the data based on the value; [0016, If an offer is extended by the user and accepted by the owner of the 
data source through an automatic or a manually driven exchange,]  and
 	processing an exchange based on the user of the device accepting at least one offer of the one or more offers.[0015, accepting the offer]
 
 	Claim 2, 9, and 16: Smith discloses the method of claim 1, further comprising: 	determining one or more types of the data; [0014, 0031] and [0031] 
  	Claim 4, 11, and 18: Smith discloses the method of claim 1, further comprising:
 	determining whether the data includes one or more rare events; [0013, 0050] and wherein determining the value of the data is further based on determining that the data includes the one or more rare events. ([0013, 0050], discloses associating actions and events to generate agreements for pricing. )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 12, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0119163 in view of Official Notice
 	Claim 5, 12, 19: Smith discloses the method of claim 1, further comprising:Smith does not explicitly disclose determining a quantity of the data; and wherein determining the value of the data is further based on the quantity of the data.  	However having determining a value for quantity of data is well known to those of ordinary skill and Official Notice is hereby taken. For example mobile device users routinely view websites and said websites may have advertisements being displayed. For example, it has been a common business practice throughout history that different quantities of an item can have different values. "Also, it is a common and well-known concept that having more of something (higher quantity) is often valued higher than having less of something (lower quantity). Furthermore it is routine for internet service providers, cellular providers, etc. to bill customers based on the quantity of data used.. 
Claims 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0119163 in view of Miyata et al. (US 2015/0106363) 	Claims 6, 13, 20: Smith the method of claim 1, further comprising:
Smith does not explicitly disclose determining a post-processing cost of the data; and wherein determining the value of the data is further based on the post-processing cost of the data. 	However Miyata determining a post-processing cost of the data; and wherein determining the value of the data is further based on the post-processing cost of the data. [0241] 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, Smith to include a post-processing cost of the data, in order to help with processing load. (Miyata, [0010])	Claims 7, 14: Nicolaidis discloses the method of claim 6, wherein determining the value of the data further comprises:
 	weighting the data based on the one or more types of the data, the source of the data, the inclusion of one or more rare events, the quantity of the data, and the post-processing cost of the ([0032, 0043], weighting the data based on the source) and aggregating the weighted data. ([0043, aggregating the weighted data)


Response to Arguments
Applicant's arguments filed September 10, 2020 have been fully considered but they are not persuasive.  	The applicant argues the 35 U.S.C 101 rejection by referencing the 2014 and 2015 guidelines, by stating that the office should rely on prior court decisions to identify judicial exceptions, the Examiner respectfully disagrees the applicant should review the 2019 revised patent subject matter eligibility guidance(e.g. 2019 PEG). The office now determines if the claims are directed towards an abstract idea by relying on the groupings of abstract ideas in the aforementioned 2019 PEG.  	 The applicant further argues Step 2A prong 1, by stating, “When the recitations of the claimed invention are viewed as a whole in light of the specification, it is clear that the claimed invention is directed to a method for facilitating an exchange of data between a user and a data consumer, including presenting one or more offers to a user of the device in exchange for the data based on the value, and processing an exchange based on the user of the device accepting at least one offer of the one or more offers. The claimed invention is not merely reciting an algorithm that can be executed using generic computing equipment. Rather, the claimed invention is not merely reciting the application of generic computing systems to the facilitation of exchanging data between a user and a data consumer. Therefore, the claimed invention is clearly not directed to a judicial exception. Based on the first prong of the Alice analysis, the . 

 	Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be 

 	Examples that the courts have indicated may be sufficient to show an improvement in existing technology include: 
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981); 
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016); 
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016); 
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); 
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63; 
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017); 
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and 
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).
Thus the applicant cited court cases does not fall within the above guidance and thus is moot.  
 	The applicant further argues that the additional elements effect a transformation or reduction of a particular article to a different state or thing, by data regarding a source of data may be transformed into a determination of the value of the data, and subsequently whether an action to present one or more offers to a user or exchange data should be performed. As such, Applicants respectfully submit that the claimed invention does in fact effect a transformation of a 

The particularity or generality of the transformation. According to the Supreme Court, inventions comprising processes of "‘tanning, dyeing, making waterproof cloth, vulcanizing India rubber [or] smelting ores’ . . . are instances . . . where the use of chemical substances or physical acts, such as temperature control, changes articles or materials [in such a manner that is] sufficiently definite to confine the patent monopoly within rather definite bounds." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (discussing Corning v. Burden, 15 How. (56 U.S.) 252, 267-68 (1854)). Therefore, a more particular transformation would likely provide significantly more. 
The degree to which the recited article is particular. A transformation applied to a generically recited article or to any and all articles would likely not provide significantly more than the judicial exception. A transformation that can be specifically identified, or that applies to only particular articles, is more likely to provide significantly more (or integrates a judicial exception into a practical application). 
The nature of the transformation in terms of the type or extent of change in state or thing. A transformation resulting in the transformed article having a different function or use, would likely provide significantly more, but a transformation resulting in the transformed article merely 
The nature of the article transformed. Transformation of a physical or tangible object or substance is more likely to provide significantly more (or integrate a judicial exception into a practical application) than the transformation of an intangible concept such as a contractual obligation or mental judgment. 
 	Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). For example, in Mayo the Supreme Court found claims regarding calibrating the proper dosage of thiopurine drugs to be patent ineligible subject matter. The Federal Circuit had held that the step of administering the thiopurine drug demonstrated a transformation of the human body and blood. Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.  The applicant’s claim do not appear to fall within any of the aforementioned criteria for a transformation. For example the applicants claims do not transform the data resulting in the 1, 2, 4-9, 11-16, 18-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Strauss et al. (2014/0058795) Systems, methods and computer program products for forecasting future values of an item, where an initial value for the item is determined. 	Irving et al. (US 2012/0116911) A request for a valuation of a data set is received, over a network, from a requesting user.  A plurality of valuation elements associated with the data set are identified, using a data processing system.  A data valuation estimate is determined, using the data processing system, for the data set using the plurality of valuation elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.P/Examiner, Art Unit 3621 
                                                                                                                                                                                                       /John Van Bramer/Primary Examiner, Art Unit 3621